NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 12-3730
                                    ___________

                            EDDIE LAREECE PITTMAN,
                                              Appellant

                                          v.

                     BOB, Night Forman; JAMES AUSTIN CO.
                     ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                              (D.C. Civ. No. 11-cv-00842)
                      District Judge: Honorable Mark R. Hornak
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 5, 2013

        Before: SLOVITER, GREENAWAY, JR. and BARRY, Circuit Judges

                            (Opinion filed: April 5, 2013)
                                     _________

                                      OPINION
                                      _________

PER CURIAM

      Eddie LaReece Pittman appeals pro se from the District Court’s order dismissing

his complaint. We will affirm.

                                          I.
                                          1
       Pittman was employed for four weeks by James Austin Company (“JAC”) until,

for reasons that Pittman has not specified, it told the employment agency that placed him

that his services were no longer required. Pittman filed suit pro se against JAC and one

of its employees, identified only as a foreman named Bob, asserting Title VII claims for

quid-pro-quo and hostile environment sexual harassment. Pittman’s claims were based

on three incidents in which he alleges that Bob: (1) asked him “you alright?” as he was

going on break; (2) stood in an “uncomfortable” proximity to Pittman while performing a

job; and (3) after summoning other employees to help Pittman with a task, placed his

hands on Pittman’s shoulders and said “You’re lucky I like you . . . I like you because

you’re so big.” Pittman further alleged that another employee later told him that Bob is

homosexual and had a history of “getting too close” to other male employees. The return

of service for Bob states that he was not served with the complaint because he is

deceased, and Pittman’s suit thus proceeded solely against JAC.

       JAC filed an initial motion to dismiss the complaint, but the District Court deemed

Pittman’s response an amendment of his complaint and denied the motion as moot. The

District Court later granted JAC’s second motion and dismissed Pittman’s complaint

under Rule 12(b)(6). The District Court held that Pittman failed to state a claim for either

quid-pro-quo or hostile environment harassment and that further amendment of those

claims would be futile. The District Court also dismissed Pittman’s potential claims

under the Pennsylvania Human Relations Act (“PHRA”) for the same reason, but it

declined to exercise supplemental jurisdiction over any other potential state-law claims.
                                             2
Pittman appeals pro se.1

                                             II.

       The District Court concluded that Pittman failed to state a claim for quid-pro-quo

harassment because, inter alia, he did not plead anything suggesting a nexus between his

response to Bob’s allegedly sexual advances and any decision affecting a term of his

employment. See Farrell v. Planters Lifesavers Co., 206 F.3d 271, 281-82 (3d Cir. 2000).

The District Court concluded that Pittman failed to state a claim for hostile environment

harassment because, inter alia, a reasonable person would not find Bob’s alleged conduct

sufficiently severe or pervasive to alter the terms of employment or create an abusive

environment. See Meritor Sav. Bank v. Vinson, 477 U.S. 57, 67 (1986). Pittman argues

that the District Court misapplied the law and that his allegations adequately state a

claim. Having reviewed the matter de novo, however, we disagree for the reasons stated

by the District Court. In essence, Pittman alleges merely innocuous conduct that bore no

relation to any term or condition of his employment. For the same reasons, the District

Court did not abuse its discretion in concluding that further amendment would be futile.

       Finally, although Pittman does not challenge the District Court’s handling of his

potential state-law claims, we perceive no abuse of discretion in that regard. In



1
  We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over the
dismissal of a complaint under Rule 12(b)(6). See Burtch v. Milberg Factors, Inc., 662
F.3d 212, 220 (3d Cir. 2011). In doing so, we construe the complaint’s factual
allegations in the light most favorable to the plaintiff and ask whether they plausibly give
rise to an entitlement to relief. See id. at 220-21. We review for abuse of discretion the
                                             3
appropriate cases, district courts may exercise supplemental jurisdiction over some state-

law claims but not others. See Figueroa v. Buccaneer Hotel Inc., 188 F.3d 172, 181 n.10

(3d Cir. 1999). In this case, the District Court exercised supplemental jurisdiction over

Pittman’s potential PHRA claims because, as the District Court correctly noted, those

claims are governed by the same legal standard that applies to his federal Title VII

claims. See Huston v. Procter & Gamble Paper Prods. Corp., 568 F.3d 100, 104 n.2 (3d

Cir. 2009). That rationale does not apply to state-law claims of a different kind.

       For these reasons, we will affirm the judgment of the District Court.




District Courts’ dismissal without leave to amend, see id. at 220, and its exercise of
supplemental jurisdiction, see Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009).
                                             4